Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 3/10/2021 has been entered. Claims 1-17 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed on 3/10/2021, with respect to claims 1-17 have been fully considered and are persuasive. The rejection of claims 1-17 has been withdrawn. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “such that the signal generator outputs a testing signal that corresponds to the at least one delayed signal and the processing signal thereby enabling the test system to test follower jammer robustness”. The closest prior art of record, Chao et al. U.S Patent 10,097,282 B1, FIGS. 2 & 7, either singularly or in combination cannot teach or suggest the above uniquely distinct features.

Regarding claim 13, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “outputting a testing signal that corresponds to the at least one delayed signal and the processing signal via the signal generator, thereby enabling the test system to test follower jammer robustness”. The closest prior art of record, Chao et al. U.S Patent 10,097,282 B1, FIGS. 2 & 7, either singularly or in combination cannot teach or suggest the above uniquely distinct features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007.  The examiner can normally be reached on Full Time Increase Flex Program.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631